PER CURIAM.
The Commissioner’s decree, sustained by pro forma judgment of the Superior Court, was warranted. The Commissioner concluded appellant O’Brian, who had been receiving compensation for total disability, *471had recovered work capacity of fifty percent. Although the medical testimony was in conflict, the Commissioner was justified in accepting the testimony of the one physician who had treated petitioner continuously since the condition had occurred. The credibility and weight to be assigned testimony is for the Commissioner to determine, Boober v. Great Northern Paper Co., Me., 398 A.2d 371 (1979).
The Commissioner also concluded there had been no adequate work search made by appellant. Crocker v. Eastern Woolen Mills, Me., 392 A.2d 32, 34-37 (1978). In the transcript of the evidence, overwhelming support is found for this conclusion.
The entry must be:
Appeal denied.
Judgment affirmed.
It is ordered that the employer pay to the employee an allowance of $550.00 for his counsel fees, plus his reasonable out-of-pocket expenses for this appeal.
DELAHANTY, J., did not sit.